NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

NAZIF SULJIC,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D14-5028
                                             )
ROBERT C. BARKER, JR., and                   )
CORNERSTONE COMMUNITY BANK,                  )
                                             )
             Appellees.                      )
                                             )

Opinion filed October 21, 2015.

Appeal from the Circuit Court for Pinellas
County; Walter L. Schafer, Jr., Judge.

Crystal L. Sebago and Paul Puzzanghera
of Puzzanghera Law Offices, P.A.,
Clearwater, for Appellant.

Stuart J. Freeman of Brasfield, Freeman,
Goldis & Cash, P.A., St. Petersburg, for
Appellees.


PER CURIAM.

             Nazif Suljic appeals a cost judgment entered after he voluntarily dismissed

a personal injury action without prejudice. The action was dismissed in January 2014

and almost immediately refiled. The defendants, Robert C. Barker, Jr., and

Cornerstone Community Bank, timely sought costs in the first action, and they

eventually sought to stay the second action until the costs were paid. See Fla. R. Civ.
P. 1.420(d). The trial court awarded total costs of $6192.06. We affirm the award of

costs with the exception of certain "copying" costs for materials that were never filed

with the trial court. The amounts awarded for "general copying," "medical records," and

"duplicates of subpoenas," which total $483.25, do not appear to be authorized under

the Statewide Uniform Guidelines for Taxation of Costs in Civil Actions, and the

defendants did not establish that these special costs were "reasonably necessary . . . to

. . . defend . . . the case at the time the action precipitating the cost was taken." See In

re Amendments to Uniform Guidelines for Taxation of Costs, 915 So. 2d 612, 616 (Fla.

2005). Accordingly, on remand the cost judgment shall be reduced by this amount.

              Affirmed in part, reversed in part, and remanded.



ALTENBERND, KELLY, and LaROSE, JJ., Concur.




                                            -2-